Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed December 6, 2021 in response to the Office Action of July 6, 2021 is acknowledged and has been entered. 
Claims 1, 4, 6, 12, 13, 15, 18, and 21 have been amended. 
Claim 9 is cancelled.
Claim 14 was previously cancelled.
Accordingly, claims 1-8, 10-13 and 15-21 are currently being examined. 

MAINTAINED/REORGNIZED REJECTIONS
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1-8, 10-13, 15, 16, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheresh (Cheresh et al. WO 2012/167028 A2, Publication Date: 06-12-2012) evidenced by Wu (Wu et al. US 2006/0040325 A1, Publication Date: 02-23-2006, IDS). 
	Cheresh teaches a treatment comprising blocking activation of an αvβ3, or blocking the interaction of a ligand with an αvβ3, with small molecule, peptide, polypeptide or antibody (Abstract, claims 1 and 3).
Cheresh teaches that αvβ3 is found on tumor but nor normal vessels (Fig. 9A-B) and is required for angiogenesis and tumor growth (Fig. 10). In some tumors expression of αvβ3, correlates with tumor progression and metastasis (Fig. 11).
Cheresh teaches a cilengitide (cyclic peptides) that inhibits ligand biding to αvβ3 (Fig. 14). And cilengitide inhibits brain tumor growth in mice in a context-specific manner (Fig. 15); inhibits orthotopic GBM tumor vascularization and growth in vivo (Fig. 16).
Cheresh teaches that αvβ3 expression promotes resistance to EGFR TKI; e.g. erlotinib (pancreatic and colon cancer cells) or lapatinib (breast cancer cells) (Fig. 26A-G, Table 1). Tumor cells with acquired resistance to one drug can often display resistance to a wide range of drugs (page 63, lines 1-2).
Cheresh teaches that αvβ3 was sufficient to induce erlotinib resistance since ectopic expression of αvβ3 in FG cells lacking this integrin dramatically increased erlotinib resistance both, in vitro and in orthotopic pancreatic tumors (Figs. 26f and g, page 62, lines 8-11).
Cheresh teaches that a tumor or a cancer with an increased levels or amounts of αvβ3 integrin in or on the cell as compared to normal, normalized or wild type cells vβ3 , such as LM609 (page 13-14, claim 20).
Cheresh teaches methods for overcoming or diminishing or preventing Growth Factor Inhibitor (GFI) resistance in a cell or a method for increasing the growth-inhibiting effectiveness of a Growth Factor inhibitor on a cell, , wherein the cell is a tumor cell, a cancer cell, or a cancer stem cell (page 10, lines 27-32). The method comprise administering a composition comprising or consisting of: (i) an inhibitor or depleter of integrin αvβ3, or an inhibitor of integrin αvβ3 protein activity, or an inhibitor of the formation or activity of an integrin αvβ3/RalB signaling complex, or an inhibitor of the formation or signaling activity of an integrin αvβ3/RalB/NFkB signaling axis (page 11, claims 17-18)
Regarding claims 2-7, and 19, Cheresh teaches antibodies as pharmaceutical compositions. The antibodies can be synthetic or recombinant antibodies. The antibodies can comprise a peptide or polypeptide derived from, modeled after or substantially encoded by an immunoglobulin gene(s). The antibodies can be “humanized” antibodies, including forms of non-human (e.g., murine) antibodies that are chimeric antibodies comprising minimal sequence derived from non-human immunoglobulin. Or humanized antibodies are human immunoglobulins in which residues from a hypervariable region of a recipient (e.g., a human antibody sequence) are replaced by residues from a hypervariable region of non-human species such as mouse, rat, or nonhuman primate having the desired specificity, affinity and capacity (page 48-50: Antibodies as Pharmaceutical compositions).

Cheresh teaches that the inhibitor of αvβ3 can be a VITAXIN antibody, a humanized version of an LM609 monoclonal antibody, an LM609 monoclonal antibody, or any antibody that functionally blocks an αvβ3 integrin (page 12, lines 10-14). 
Regarding claim 8, Cheresh teaches that the treatment is for a cancer, a carcinoma, a pancreatic carcinoma, a lung carcinoma, a laryngeal carcinoma, a melanoma, a brain cancer or tumor or a glioblastoma, and/or the treatment is for inhibiting or impeding blood vessel growth (anti-angiogenic) or anti-metastatic (page 3, lines 23-26, claim 2).
Regarding claim 11, Cheresh teaches a composition or formulation is a pharmaceutical composition is formulated for administration intravenously, parenterally, topically, etc. (page 12, lines 1-4, pages 26-33: Pharmaceutical compositions, pages 38-45: Pharmaceutical compositions, claims 23-24).
Regarding claim 12, Cheresh teaches single or multiple administrations of formulations can be given depending on the dosage and frequency as required and tolerated by the patient, for example, the compositions can be administrated in a daily amount of between about 0.1 to 0.5 to about 20, 50, 100, or 1000 or more µg per kilogram of body weight per day (body weight-based dosing) (page 44, lines 25-30).

Regarding claim 16, Cheresh teaches kits comprising the pharmaceutical composition (page 13, lines 1-6, page 25: Kits and Instructions, page 37, page 59, claim 19).
Regarding to claims 15, Cheresh teaches therapeutic compositions useful for treating cancers contain an antibody to αvβ3, such as monoclonal antibody LM609 (page 48-50: Antibodies as Pharmaceutical compositions, page 12, lines 10-14). Noted that, the instant application uses LM609 as the working example for ameliorating the αvβ3-expressing tumor (Fig. 2A-E), killing or reducing the number of αvβ3-expressing tumor cells (Fig. 2B, [0056]), eliminating αvβ3-expressing cells via macrophage-mediated ADCC (Figs. 3A-E). 
Because the claimed functional limitations would be inherent properties of the reference composition using the αvβ3-specific antibody LM609, the therapeutic composition comprising LM609 taught by Cheresh would inherently encompass the limitations encompassed by the claimed composition, i.e. “to target αvβ3 polypeptides in vivo to bind the αvβ3-positive cancer cell, e.g., a CSC, and by also binding to macrophages, kill CSCs expressing the αvβ3 polypeptide by ADCC”, See [0074].

Response to Arguments
For the rejection of claims 1-8, 10-13, 15, 16, 19 and 21 under 35 U.S.C. 103 as being unpatentable over Cheresh and Wu, Applicant argues:

    PNG
    media_image1.png
    187
    628
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    296
    627
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    132
    631
    media_image3.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, Cheresh teaches methods for overcoming or diminishing or preventing Growth Factor Inhibitor (GFI) resistance (drug resistance) in a cell or a method for increasing the growth-inhibiting effectiveness of a Growth Factor inhibitor on wherein the cell is a tumor cell, a cancer cell, or a cancer stem cell (page 10, lines 27-32). Contrary to Applicant’s argument, Cheresh teaches that a humanized antibody can comprise at least a portion of an immunoglobulin constant region (Fc), typically that of or derived from a human immunoglobulin (page 49 lines 28-30). Contrary to Applicant’s argument, Cheresh teaches that the inhibitor of αvβ3 can be a VITAXIN antibody, a humanized version of an LM609 monoclonal antibody, which is the same as the exemplary antibody used in the instant Application, See page 12, lines 10-14. As evidenced by the instant Application, LM609 can ameliorate the αvβ3-expressing tumor (Fig. 2A-E), kill or reduce the number of αvβ3-expressing tumor cells (Fig. 2B, [0056]), eliminate αvβ3-expressing cells via macrophage-mediated ADCC (Figs. 3A-E). As set forth above, the claimed functional limitations would be inherent properties of the reference composition using the αvβ3-specific antibody LM609, the therapeutic composition comprising LM609 taught by Cheresh would inherently encompass the limitations encompassed by the claimed composition.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Application No. 16/945,057
Claims 1-8, 10-13 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of co-pending Application No. 16/945,057 (US 2021/0032348 A1, thereinafter Appl. 057), as evidenced by Wu (Wu et al. US 2006/0040325 A1, Publication Date: 02-23-2006, IDS), Solinas (Solinas et al., Journal of Leukocyte Biology, 86, 1065-1073, Publication Date: November, 2009), Gul (Gul et al., Cancer Research, 75(23): 5008-5013, Publication Date: 11-16-2015) and Delbaldo (Delbaldo et al. Invest New Drugs, 26:35-43, Publication Date: 09-18-2007).
Regarding claims 1-6, 8-13, the claims of Appl. 057 teach a method for: - treating or ameliorating a cancer or a tumor, or an advanced cancer or a drug resistant cancer, or - killing a Cancer Stem Cells (CSC), wherein the cancer, advanced cancer, the drug resistant cancer or the CSC express avf3 polypeptides on their cell surfaces, comprising administering to an individual in need thereof a human or humanized antibody capable of Fc region-specific binding to human FcγRl (CD64) receptors but not to, or substantially not to, other human FcγRs, and capable of specifically binding to cell surface-expressed αvβ3 (avb3) polypeptides, thereby inducing an antibody-dependent cell-mediated cytotoxicity (ADCC) response or reaction against the advanced cancer or drug resistant cancer cell, or CSC (claim 1).

The claims of Appl. 057 teach that the method of claim 1, further comprising administration to the individual in need thereof an additional cancer therapeutic agent or therapy (claim 7).
The claims of Appl. 057 teach that the human or humanized antibody is administered to the individual in need thereof at a dosage of between about 1 to about 8 mg/kg, or between about 0.5 to about 12 mg/kg (claim 9).
The claims of Appl. 057 teach that the human or humanized antibody is administered intravenously (IV), intrathecally, sublingually, rectally, intravaginally, subcutaneously, orally or intramuscularly (IM), or is injected or placed in situ near or in approximation to or into the cancer or tumor (optionally a solid tumor), or the advanced cancer or a drug resistant cancer, or CSC, or is administered by in situ placement or insertion of an implant comprising the human or humanized antibody (claim 10).
The claims of Appl. 057 teach that the additional cancer therapeutic agent or therapy comprises a growth factor inhibitor, wherein optionally the growth factor inhibitor comprises a Receptor Tyrosine Kinase (RTK) inhibitor, a Src inhibitor, an anti-metabolite inhibitor, a gemcitabine, a GEMZARTM, a mitotic poison, a paclitaxel, a taxol, an ABRAXANETM, an erlotinib, a TARCEVATM, a lapatinib, a TYKERBTM a 
The claims of Appl. 057 teach that the method of claim 1, wherein a plurality of the human or humanized antibodies are pre-incubated ex vivo with the human macrophages, neutrophils, monocytes, and/or dendritic cells before administration to the individual in need thereof (claim 13), wherein the human macrophages, neutrophils, monocytes and/or dendritic cells are activated human macrophages, neutrophils, monocytes and/or dendritic cells (claim 14).
Regarding claim 16, it’s obvious for an ordinary skilled in the art to produce a kit comprising a composition of LM609, for easy application.
For claims 7 and 17, macrophage constitutes an extremely heterogeneous population; they originate from blood monocytes, which differentiate into distinct macrophage types, schematically identified as M1 (or classically activated) and M2 (or alternatively activated) (Introduction). And M1 macrophages act as soldiers: fight against tumors, produce high amount of inflammatory cytokines, and activate the immune response (page 1066, col. 2, para. 2, page 1066, col.1, and Fig. 1), as evidenced by Solinas. LM609, a humanized antibody comprise an immunoglobulin constant region (Fc). The Fc region of an antibody interacts with a number of ligands including Fc receptors ([0013]), as evidenced by Wu.  Furthermore, Fc IgG receptor includes FcγR I, FcγRIIA, FcγIIB, FcγIIIA and FcγIIIB. FcγR I, FcγRIIA, and FcγIIIA are activating receptors, whereas FcγIIB is inhibitory receptors (page 5008, col. 2, para. 2). Human macrophages express the activating receptors FcγR I, FcγRIIA, and FcγIIIA as well as the inhibitory FcγIIB (page 5009, col. 1, para. 2), as evidenced by Gul. 
Regarding to claims 15 and 18, the claims of Appl. 057 teaches compositions useful for treating cancers contain an antibody to αvβ3, such as monoclonal antibody LM609 (claims 1-3). Although the claims of Appl. 057 do not state the composition “for use in a method for: killing or reducing the number of αvβ3 (avb3) polypeptide-expressing cancer cells or Cancer Stem Cells (CSCs) in an individual in need thereof, wherein the pharmaceutical composition or a formulation comprises: an antibody or polypeptide capable of specifically binding to an αvβ3 (avb3) integrin polypeptide expressed on the drug resistant cancer or  tumor cell, or on the drug resistant CSC; wherein the antibody or polypeptide has an Fc domain or equivalent domain or moiety capable of binding a macrophage and initiating an antibody-dependent cell -mediated cytotoxicity (ADCC) killing of the drug resistant cancer or tumor cell or drug resistant CSC to which the antibody or polypeptide specifically binds”, the instant application uses LM609 as the working example for ameliorating the αvβ3-expressing tumor (Fig. 2A-E), killing or reducing the number of αvβ3-expressing tumor cells (Fig. 2B, [0056]), eliminating αvβ3-expressing cells via macrophage-mediated ADCC (Figs. 3A-E). 
Because the claimed functional limitations would be inherent properties of the reference composition using the αvβ3-specific antibody LM609, the therapeutic composition comprising LM609 taught by claims of Appl. 057 would inherently encompass the limitations encompassed by the claimed composition.
Regarding claim 19, as evidenced by Delbaldo, LM609 is a murine antibody (first generation of murine antibodies directed against this integrin (LM609) was shown to 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of co-pending Application No. 16/945,057 (US 2021/0032348 A1, thereinafter Appl. 057), in view of Wu (Wu et al. US 2006/0040325 A1, Publication Date: 02-23-2006, IDS).
The claims of Appl. 057 teach as set forth above. However, the claims do not teach the antibody is a polyclonal antibody.
Wu further teaches polyclonal antibodies to Integrin CfB can be produced by various procedures well known in the art. For example, Integrin CB or immunogenic fragments thereof can be administered to various host animals including, but not limited to, rabbits, mice, rats, etc. to induce the production of sera containing polyclonal antibodies specific for αvβ3 integrin ([0177]).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of the claims of Pat. 230 and Wu, to develop a polyclonal antibody to αvβ3. The motivation would be to expand options for developing an anti-αvβ3 composition and therapy.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of co-pending Application No. 16/945,057 (US 2021/0032348 A1, thereinafter Appl. 057), in view of Cheresh (Cheresh et al. WO 2012/167028 A2, Publication Date: 06-12-2012). 
The claims of Appl. 057 teach as set forth above. However, the claims do not explicitly teach the cancer is resistant to a growth factor inhibitor or a kinase inhibitor.
vβ3, or an inhibitor of integrin αvβ3 protein activity, or an inhibitor of the formation or activity of an integrin αvβ3/RalB signaling complex, or an inhibitor of the formation or signaling activity of an integrin αvβ3/RalB/NFkB signaling axis (page 11, claims 17-18), such as monoclonal antibody LM609 (page 48-50: Antibodies as Pharmaceutical compositions, page 12, lines 10-14).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of the claims of Appl. 057 and Cheresh to treated drug-resistant cancers with an anti- αvβ3 therapy, such as LM609 therapy, because LM609 is effective in treating drug-resistant cancers (Cheresh, Figs. 26f and g, page 62, lines 8-11), doing so would have a high possibility of successful rate as shown by Cheresh.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent No. 5,753,230
Claims 1-8, 10-13,15-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 5,753,230 (thereinafter Pat. 230), in view of Cheresh (Cheresh et al. WO 2012/167028 A2, .
Regarding claims 1-6, 8-13, and 21 the claims of Pat. 230 teach A method for inhibiting angiogenesis in a solid tumor in a patient wherein cells of the tumor do not express levels of integrin αvβ3 detectable by immunohistochemistry comprising administering to said patient a composition comprising an angiogenesis-inhibiting amount of an anti-αvβ3 monoclonal antibody, whereby integrin of expressed on the surface of vascular endothelial cells involved in said angiogenesis is contacted by said antibody resulting in inhibition in the blood supply to the tissue of said solid tumor (claim 1).
The claims of Pat. 230 teach that monoclonal antibody has the immunoreaction characteristics of monoclonal antibody LM609 having ATCC accession number HB9537 (claim 3)
The claims of Pat. 230 teach a dosage from about 0.1 mg/kg to about 300 mg/kg (claim 4)
The claims of Pat. 230 teach administration methods including intravenous administration, intramuscular administration (claims 5-9).
The claims of Pat. 230 teach that the administration can be conducted in conjunction with chemotherapy (claim 10).
The claims of Pat. 230 teach that the patient is human (claim 11).

The claims of Pat. 230 teach that antibody specifically binds integrin αvβ3 complex (claim 14).
The claims of Pat. 230 teach the tumor is metastasized (claim 15).
The claims of Pat. 230 teach as set forth above. However, the claims do not teach the cancer is a drug resistant cancer, or the drug is a growth factor inhibitor or a kinase inhibitor.
Cheresh teaches as set forth above, in particular Cheresh teaches methods for overcoming or diminishing or preventing Growth Factor Inhibitor (GFI) resistance in a cell or a method for increasing the growth-inhibiting effectiveness of a Growth Factor inhibitor on a cell, , wherein the cell is a tumor cell, a cancer cell, or a cancer stem cell (page 10, lines 27-32). The method comprise administering a composition comprising or consisting of: (i) an inhibitor or depleter of integrin αvβ3, or an inhibitor of integrin αvβ3 protein activity, or an inhibitor of the formation or activity of an integrin αvβ3/RalB signaling complex, or an inhibitor of the formation or signaling activity of an integrin αvβ3/RalB/NFkB signaling axis (page 11, claims 17-18), such as monoclonal antibody LM609 (page 48-50: Antibodies as Pharmaceutical compositions, page 12, lines 10-14).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of the claims of Pat. 230 and Cheresh to treated drug-resistant cancers with an anti- αvβ3 therapy, such as LM609 therapy, because LM609 is effective in treating drug-resistant cancers (Cheresh, Figs. 26f and g, page 62, lines 8-11), doing so would expand the application scope of LM609.

Regarding claim 16, it’s obvious for an ordinary skilled in the art to produce a kit comprising a composition of LM609, for easy application.
For claims 7 and 17, macrophage constitutes an extremely heterogeneous population; they originate from blood monocytes, which differentiate into distinct macrophage types, schematically identified as M1 (or classically activated) and M2 (or alternatively activated) (Introduction). And M1 macrophages act as soldiers: fight against tumors, produce high amount of inflammatory cytokines, and activate the immune response (page 1066, col. 2, para. 2, page 1066, col.1, and Fig. 1), as evidenced by Solinas. LM609, a humanized antibody comprise an immunoglobulin constant region (Fc). The Fc region of an antibody interacts with a number of ligands including Fc receptors ([0013]), as evidenced by Wu.  Furthermore, Fc IgG receptor includes FcγR I, FcγRIIA, FcγIIB, FcγIIIA and FcγIIIB. FcγR I, FcγRIIA, and FcγIIIA are activating receptors, whereas FcγIIB is inhibitory receptors (page 5008, col. 2, para. 2). Human macrophages express the activating receptors FcγR I, FcγRIIA, and FcγIIIA as well as the inhibitory FcγIIB (page 5009, col. 1, para. 2), as evidenced by Gul. Therefore, the Fc region of LM609 would intrinsically provide for recruitment of macrophages, such as M1 macrophage, and increase local population.
vβ3, such as monoclonal antibody LM609 (claims 1-3, 13). Although the claims of Pat. 230 do not state the composition “for use in a method for: killing or reducing the number of αvβ3 (avb3) polypeptide-expressing cancer cells or Cancer Stem Cells (CSCs) in an individual in need thereof, wherein the pharmaceutical composition or a formulation comprises: an antibody or polypeptide capable of specifically binding to an αvβ3 (avb3) integrin polypeptide expressed on the drug resistant cancer or  tumor cell, or on the drug resistant CSC; wherein the antibody or polypeptide has an Fc domain or equivalent domain or moiety capable of binding a macrophage and initiating an antibody-dependent cell -mediated cytotoxicity (ADCC) killing of the drug resistant cancer or tumor cell or drug resistant CSC to which the antibody or polypeptide specifically binds”, the instant application uses LM609 as the working example for ameliorating the αvβ3-expressing tumor (Fig. 2A-E), killing or reducing the number of αvβ3-expressing tumor cells (Fig. 2B, [0056]), eliminating αvβ3-expressing cells via macrophage-mediated ADCC (Figs. 3A-E). 
Because the claimed functional limitations would be inherent properties of the reference composition using the αvβ3-specific antibody LM609, the therapeutic composition comprising LM609 taught by claims of Pat.230 would inherently encompass the limitations encompassed by the claimed composition.
Regarding claim 19, as evidenced by Delbaldo, LM609 is a murine antibody (first generation of murine antibodies directed against this integrin (LM609) was shown to target neoangiogenesis without affecting normal pre-existing blood vessels) (page 36, col. 1, para. 2).
20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 5,753,230 (thereinafter Pat. 230) and Cheresh (Cheresh et al. WO 2012/167028 A2, Publication Date: 06-12-2012), as applied to claims 1-8, 10-13, 15-19 and 21 above in view of Wu (Wu et al. US 2006/0040325 A1, Publication Date: 02-23-2006, IDS).
The claims of Pat. 230 teach as set forth above. However, the claims do not teach the antibody is a polyclonal antibody.
Wu further teaches polyclonal antibodies to Integrin CfB can be produced by various procedures well known in the art. For example, Integrin CB or immunogenic fragments thereof can be administered to various host animals including, but not limited to, rabbits, mice, rats, etc. to induce the production of sera containing polyclonal antibodies specific for αvβ3 integrin ([0177]).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of the claims of Pat. 230 and Wu, to develop a polyclonal antibody to αvβ3. The motivation would be to expand options for developing an anti-αvβ3 composition and therapy.

U.S. Patent No. 6,887,473
Claims 1-8, 10-13, 15-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-63 of U.S. Patent No. 6,887,473 (thereinafter Pat. 473), in view of Cheresh (Cheresh et al. WO 2012/167028 A2, Publication Date: 06-12-2012), as evidenced by Wu (Wu et al. US 2006/0040325 A1, Publication Date: 02-23-2006, IDS), Solinas (Solinas et al., Journal of Leukocyte .
Regarding claims 1-12 and 21, the claims of Pat. 473 teach a method of inducing tumor tissue regression in a patient comprising administering to said patient a therapeutically effective amount of an antibody immunospecific for αvβ3, such as a humanized monoclonal antibody (claims 1 and 51).
The claims of Pat. 473 teach that the antibody is a monoclonal antibody (claim 2)
The claims of Pat. 473 teach that the solid tumor is bladder tumor, breast tumor, colon tumor, lung tumor, skin tumor, carcinoma, or melanoma (claims 3-10, 53-59).
The claims of Pat. 473 teach administration methods including intravenous administration, intramuscular administration (claims 11-20).
The claims of Pat. 473 teach dosages, such as from about 0.1 mg/kg to about 300 mg/kg, about 0.2 mg/kg to about 200 mg/kg, or about 0.5 mg/kg to about 20 mg/kg (claims 21-25).
The claims of Pat. 473 teach that the administration can be conducted in conjunction with chemotherapy (claim 26).
The claims of Pat. 473 teach that the patient is human (claim 27).
The claims of Pat. 473 teach that antibody specifically binds integrin αvβ3 complex (claim 33).
The claims of Pat. 473 teach that monoclonal antibody or the humanized monoclonal antibody has the immunoreaction characteristics of monoclonal antibody LM609 having ATCC accession number HB9537 (claims 39 and 52)

The claims of Pat. 473 teach the antibody is administered in a composition. And the composition is a sterile pharmaceutical composition (claims 42-43).
The claims of Pat. 473 teach the antibody preferentially binds αvβ3 over other integrins (claim 60).
The claims of Pat. 473 teach as set forth above. However, the claims do not teach the cancer is a drug resistant cancer, or the drug is a growth factor inhibitor or a kinase inhibitor.
Cheresh teaches as set forth above, in particular Cheresh teaches methods for overcoming or diminishing or preventing Growth Factor Inhibitor (GFI) resistance in a cell or a method for increasing the growth-inhibiting effectiveness of a Growth Factor inhibitor on a cell, , wherein the cell is a tumor cell, a cancer cell, or a cancer stem cell (page 10, lines 27-32). The method comprise administering a composition comprising or consisting of: (i) an inhibitor or depleter of integrin αvβ3, or an inhibitor of integrin αvβ3 protein activity, or an inhibitor of the formation or activity of an integrin αvβ3/RalB signaling complex, or an inhibitor of the formation or signaling activity of an integrin αvβ3/RalB/NFkB signaling axis (page 11, claims 17-18), such as monoclonal antibody LM609 (page 48-50: Antibodies as Pharmaceutical compositions, page 12, lines 10-14).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of the claims of Pat. 473 and Cheresh to treated drug-resistant cancers with an anti- αvβ3 therapy, such as LM609 
Regarding claim 13, Cheresh teaches that the composition of LM609 further comprises Growth Factor Inhibitor, such as an anti-metabolite inhibitor, a gemcitabine, GEMZAR™, a mitotic poison, a paclitaxel, a taxol, ABRAXANE™, an erlotinib, TARCEVA™, a lapatinib, TYKERB™, or an insulin growth factor inhibitor (page 12, lines 21-25).
Regarding claim 16, it’s obvious for an ordinary skilled in the art to produce a kit comprising a composition of LM609, for easy application.
For claims 7 and 17, macrophage constitutes an extremely heterogeneous population; they originate from blood monocytes, which differentiate into distinct macrophage types, schematically identified as M1 (or classically activated) and M2 (or alternatively activated) (Introduction). And M1 macrophages act as soldiers: fight against tumors, produce high amount of inflammatory cytokines, and activate the immune response (page 1066, col. 2, para. 2, page 1066, col.1, and Fig. 1), as evidenced by Solinas. LM609, a humanized antibody comprise an immunoglobulin constant region (Fc). The Fc region of an antibody interacts with a number of ligands including Fc receptors ([0013]), as evidenced by Wu.  Furthermore, Fc IgG receptor includes FcγR I, FcγRIIA, FcγIIB, FcγIIIA and FcγIIIB. FcγR I, FcγRIIA, and FcγIIIA are activating receptors, whereas FcγIIB is inhibitory receptors (page 5008, col. 2, para. 2). Human macrophages express the activating receptors FcγR I, FcγRIIA, and FcγIIIA as well as the inhibitory FcγIIB (page 5009, col. 1, para. 2), as evidenced by Gul. 
Regarding to claims 15 and 18, the claims of Pat. 473 teaches compositions useful for treating cancers contain an antibody to αvβ3, such as monoclonal antibody LM609 (claims 1-3). Although the claims of Pat. 473 do not state the composition “for use in a method for: killing or reducing the number of αvβ3 (avb3) polypeptide-expressing cancer cells or Cancer Stem Cells (CSCs) in an individual in need thereof, wherein the pharmaceutical composition or a formulation comprises: an antibody or polypeptide capable of specifically binding to an αvβ3 (avb3) integrin polypeptide expressed on the drug resistant cancer or  tumor cell, or on the drug resistant CSC; wherein the antibody or polypeptide has an Fc domain or equivalent domain or moiety capable of binding a macrophage and initiating an antibody-dependent cell -mediated cytotoxicity (ADCC) killing of the drug resistant cancer or tumor cell or drug resistant CSC to which the antibody or polypeptide specifically binds”, the instant application uses LM609 as the working example for ameliorating the αvβ3-expressing tumor (Fig. 2A-E), killing or reducing the number of αvβ3-expressing tumor cells (Fig. 2B, [0056]), eliminating αvβ3-expressing cells via macrophage-mediated ADCC (Figs. 3A-E). 
Because the claimed functional limitations would be inherent properties of the reference composition using the αvβ3-specific antibody LM609, the therapeutic composition comprising LM609 taught by claims of Pat. 473 would inherently encompass the limitations encompassed by the claimed composition.
Regarding claim 19, as evidenced by Delbaldo, LM609 is a murine antibody (first generation of murine antibodies directed against this integrin (LM609) was shown to .

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-63 of U.S. Patent No. 6,887,473 (thereinafter Pat. 473) Cheresh (Cheresh et al. WO 2012/167028 A2, Publication Date: 06-12-2012), as applied to claims 1-8, 10-13, 15-19 and 21 above in view of Wu (Wu et al. US 2006/0040325 A1, Publication Date: 02-23-2006, IDS).
The claims of Pat. 473 teach as set forth above. However, the claims do not teach the antibody is a polyclonal antibody.
Wu further teaches polyclonal antibodies to Integrin CfB can be produced by various procedures well known in the art. For example, Integrin CB or immunogenic fragments thereof can be administered to various host animals including, but not limited to, rabbits, mice, rats, etc. to induce the production of sera containing polyclonal antibodies specific for αvβ3 integrin ([0177]).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of the claims of Pat. 473 and Wu, to develop a polyclonal antibody to αvβ3. The motivation would be to expand options for developing an anti-αvβ3 composition and therapy.

U.S. Patent No. 7,482,007
Claims 1-6, 8-13, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 7,482,007  in view of Cheresh (Cheresh et al. WO 2012/167028 A2, Publication Date: 06-12-2012). 
The claims of Pat. 007 teach a method of inhibiting angiogenesis to treat cancer in a patient comprising administering to said patient a therapeutically effective amount of an antibody immunospecific for αvβ3, wherein said antibody inhibit tumor angiogenesis (claim 1).
The claims of Pat. 007 teach that the cancer can be melanoma, colon cancer, breast cancer, bladder cancer, lung cancer, metastatic melanoma (claims 2-7).
The claims of Pat. 007 teach that the antibody is a monoclonal antibody or an antibody fragment (claims 8 and 11).
The claims of Pat. 007 teach that the antibody is a humanized antibody or an antibody fragment (claims 9 and 12).
The claims of Pat. 007 teach intravenous administration (claim 13).
The claims of Pat. 007 teach various dosages: such as from about 0.1 mg/kg to about 300 mg/kg, about 0.2 mg/kg to about 200 mg/kg, or about 0.5 mg/kg to about 20 mg/kg (claims 14-16).
The claims of Pat. 007 teach that the administration can be conducted in conjunction with chemotherapy (claim 17).
The claims of Pat. 007 teach that antibody specifically binds integrin αvβ3 complex (claims 18-20).
The claims of Pat. 007 teach the antibody preferentially binds αvβ3 over other integrins (claims 21-26).

Cheresh teaches as set forth above, in particular Cheresh teaches methods for overcoming or diminishing or preventing Growth Factor Inhibitor (GFI) resistance in a cell or a method for increasing the growth-inhibiting effectiveness of a Growth Factor inhibitor on a cell, , wherein the cell is a tumor cell, a cancer cell, or a cancer stem cell (page 10, lines 27-32). The method comprise administering a composition comprising or consisting of: (i) an inhibitor or depleter of integrin αvβ3, or an inhibitor of integrin αvβ3 protein activity, or an inhibitor of the formation or activity of an integrin αvβ3/RalB signaling complex, or an inhibitor of the formation or signaling activity of an integrin αvβ3/RalB/NFkB signaling axis (page 11, claims 17-18), such as monoclonal antibody LM609 (page 48-50: Antibodies as Pharmaceutical compositions, page 12, lines 10-14).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of the claims of Pat. 007 and Cheresh to treated drug-resistant cancers with an anti- αvβ3 therapy, such as LM609 therapy, because LM609 is effective in treating drug-resistant cancers (Cheresh, Figs. 26f and g, page 62, lines 8-11), doing so would expand the application scope of LM609.
Regarding claim 13, Cheresh teaches that the composition of LM609 further comprises Growth Factor Inhibitor, such as an anti-metabolite inhibitor, a gemcitabine, GEMZAR™, a mitotic poison, a paclitaxel, a taxol, ABRAXANE™, an erlotinib, TARCEVA™, a lapatinib, TYKERB™, or an insulin growth factor inhibitor (page 12, lines 21-25).
s 7, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 7,482,007 (thereinafter Pat. 007) and Cheresh (Cheresh et al. WO 2012/167028 A2, Publication Date: 06-12-2012), as applied to claims 1-6, 8-13, and 21 above in view of  Wu (Wu et al. US 2006/0040325 A1, Publication Date: 02-23-2006, IDS),  and evidenced by Solinas (Solinas et al., Journal of Leukocyte Biology, 86, 1065-1073, Publication Date: November, 2009), Gul (Gul et al., Cancer Research, 75(23): 5008-5013, Publication Date: 11-16-2015) and Delbaldo (Delbaldo et al. Invest New Drugs, 26:35-43, Publication Date: 09-18-2007).
Regarding claim 15, 16, and 18, as set forth above, it’s obvious for an ordinary skilled in the art to further generate a pharmaceutical composition and produce a kit comprising a composition of LM609, for routine application. In addition, although the claims of Pat. 473 and Wu do not state the composition “for use in a method for: killing or reducing the number of αvβ3 (avb3) polypeptide-expressing cancer cells or Cancer Stem Cells (CSCs) in an individual in need thereof, wherein the pharmaceutical composition or a formulation comprises: an antibody or polypeptide capable of specifically binding to an αvβ3 (avb3) integrin polypeptide expressed on the drug resistant cancer or  tumor cell, or on the drug resistant CSC; wherein the antibody or polypeptide has an Fc domain or equivalent domain or moiety capable of binding a macrophage and initiating an antibody-dependent cell -mediated cytotoxicity (ADCC) killing of the drug resistant cancer or tumor cell or drug resistant CSC to which the antibody or polypeptide specifically binds”, the instant application uses LM609 as the working example for ameliorating the αvβ3-expressing tumor (Fig. 2A-E), killing or vβ3-expressing tumor cells (Fig. 2B, [0056]), eliminating αvβ3-expressing cells via macrophage-mediated ADCC (Figs. 3A-E). 
Because the claimed functional limitations would be inherent properties of the reference composition using the αvβ3-specific antibody LM609, the therapeutic composition comprising LM609 taught by the claims of Pat. 007 in view of Wu would inherently encompass the limitations encompassed by the claimed composition.
For claims 7 and 17, as set forth above, combination of the claims of Pat. 007 and Wu teaches using LM609 as the antibody specifically to αvβ3 for the method of claim 1. Macrophage constitutes an extremely heterogeneous population; they originate from blood monocytes, which differentiate into distinct macrophage types, schematically identified as M1 (or classically activated) and M2 (or alternatively activated) (Introduction). And M1 macrophages act as soldiers: fight against tumors, produce high amount of inflammatory cytokines, and activate the immune response (page 1066, col. 2, para. 2, page 1066, col.1, and Fig. 1), as evidenced by Solinas. LM609, a humanized antibody comprise an immunoglobulin constant region (Fc). The Fc region of an antibody interacts with a number of ligands including Fc receptors ([0013]), as evidenced by Wu.  Furthermore, Fc IgG receptor includes FcγR I, FcγRIIA, FcγIIB, FcγIIIA and FcγIIIB. FcγR I, FcγRIIA, and FcγIIIA are activating receptors, whereas FcγIIB is inhibitory receptors (page 5008, col. 2, para. 2). Human macrophages express the activating receptors FcγR I, FcγRIIA, and FcγIIIA as well as the inhibitory FcγIIB (page 5009, col. 1, para. 2), as evidenced by Gul. Therefore, the Fc region of LM609 would intrinsically provide for recruitment of macrophages, such as M1 macrophage, and increase local population.

Regarding claim 20, the claims of Pat. 007 teach as set forth above. However, the claims do not teach the antibody is a polyclonal antibody.
Wu further teaches polyclonal antibodies to Integrin CfB can be produced by various procedures well known in the art. For example, Integrin CB or immunogenic fragments thereof can be administered to various host animals including, but not limited to, rabbits, mice, rats, etc. to induce the production of sera containing polyclonal antibodies specific for αvβ3 integrin ([0177]).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of the claims of Pat. 007 and Wu, to develop a polyclonal antibody to αvβ3. The motivation would be to expand options for developing an anti-αvβ3 composition and therapy.

Response to Arguments
For the Double Patenting rejections, Applicant argues:

    PNG
    media_image4.png
    46
    628
    media_image4.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive because the claims of the instant application are still obvious in view of the patented or co-pending claims and a terminal disclaimer has not been filed. MPEP 804 I-B states: “The “provisional” double patenting rejection should continue to be made by the 

	
NEW REJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheresh (Cheresh et al. WO 2012/167028 A2, Publication Date: 06-12-2012) as applied to claims 1-8, 10-13, 15, 16, 19 and 21 above, and further in view of Wu (Wu et al. US 2006/0040325 A1, Publication Date: 02-23-2006, IDS),
Regarding claim 20, Cheresh teaches as set forth above. However, Cheresh does not teach the antibody is a polyclonal antibody.
Wu teaches that inappropriate endothelial cell proliferation during angiogenesis of a tumor was found to be mediated by cells expressing vitronectin binding integrins. Thus, the inhibition of the vitronectin-binding αvβ3 integrin also inhibits this process of tumor angiogenesis. There is now considerable evidence that progressive tumor growth is dependent upon angiogenesis. Thus, agents which can specifically inhibit αvβ3 integrin, would be valuable for the therapeutic treatment of cancer ([0007]).
vβ3 integrin is highly expressed on some human tumors (e.g., breast tumors), but not readily detected in benign breast tissue ([0011]). 
Wu teaches methods of using Fc variants with modified binding affinity to one or more Fc ligand (e.g., FcγRs, C1q) and altered ADCC and/or CDC activity that immunospecifically bind to αvβ3 integrin for the prevention, treatment, management or amelioration of αvβ3-mediated diseases, including cancers that expresses integrin αvβ3 integrin or lung cancer, prostate cancer, ovarian cancer, melanoma and breast cancer ([0047], [0246], claim 20).
Wu teaches pharmaceutical formulations ([0260]-[0265]) and kits ([0276]), comprising Fc variant of αvβ3 integrin antibody, for use in preventing, managing, treating or ameliorating cancer ([0002]). 
Wu further teaches polyclonal antibodies to Integrin αvβ3 can be produced by various procedures well known in the art. For example, Integrin αvβ3 or immunogenic fragments thereof can be administered to various host animals including, but not limited to, rabbits, mice, rats, etc. to induce the production of sera containing polyclonal antibodies specific for αvβ3 integrin ([0177]).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of Cheresh and Wu, to develop a polyclonal antibody to αvβ3. The motivation would be to expand options for developing an anti-αvβ3 composition and therapy.

Claims 7, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheresh (Cheresh et al. WO 2012/167028 A2, Publication Date: 06-12-2012) and Wu , as applied to claims 1-8, 10-13, 15, 16, 19, 20 and 21 above, and further in view of Solinas (Solinas et al., Journal of Leukocyte Biology, 86, 1065-1073, Publication Date: November, 2009) and Gul (Gul et al., Cancer Research, 75(23): 5008-5013, Publication Date: 11-16-2015).
Cheresh teach as set forth above. Cheresh does not explicitly teach that a human macrophage population or TAM, capable of triggering an inflammatory response and inhibiting tumor growth in vivo is increased.
Wu teaches that the Fc region of an antibody interacts with a number of ligands including Fc receptors. An important family of Fc receptors for the IgG class are the Fc gamma receptors (FcγRs). These receptors mediate communication between antibodies and the cellular arm of the immune system ([0013]). The cell-mediated reaction wherein nonspecific cytotoxic cells that express FcγRs recognize bound antibody on a target cell and subsequently cause lysis of the target cell is referred to as antibody dependent cell-mediated cytotoxicity (ADCC) ([0014]). Cytotoxic cells, including macrophages, NK cells, enables these cytotoxic effector cells to bind specifically to an antigen-bearing target cell and subsequently kill the target cell with cytotoxins ([0104]).
	Wu teaches Fc variants have higher binding affinity to activating FcγRs and unchanged or lower binding affinity to inhibitory FcγRs (e.g. FcγRIIB) ([0070]). And these variants have increased ADCC activity (Fig. 12, 18)

Wu teaches in vivo use of these antibodies in human ([0187]).
Solinas teaches that macrophage constitute an extremely heterogeneous population; they originate from blood monocytes, which differentiate into distinct macrophage types, schematically identified as M1 (or classically activated) and M2 (or alternatively activated) (Introduction).
Solinas teaches that human M1 macrophages act as soldiers: fight against tumors, produce high amount of inflammatory cytokines, and activate the immune response (page 1066, col. 2, para. 2, page 1066, col.1, and Fig. 1).
Solinas teaches that TAM originate from blood monocytes recruited at the tumor site by molecules produced by neoplastic and by stromal cells (page 1066 and Figure 2).
Gul teaches that Fc IgG receptor includes FcγR I, FcγRIIA, FcγIIB, FcγIIIA and FcγIIIB. FcγR I, FcγRIIA, and FcγIIIA are activating receptors, whereas FcγIIB is inhibitory receptors (page 5008, col. 2, para. 2). Human macrophages express the activating receptors FcγR I, FcγRIIA, and FcγIIIA as well as the inhibitory FcγIIB (page 5009, col. 1, para. 2).
Gul teaches that macrophages function as effector cells in mAb therapy and there is a correlation between the clinical success of mAb therapy and the allotype of FcγRs (page 5009, § Macrophages as Effector Cells in mAb Therapy).
prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of Wu and Cheresh to use LM609 or LM609 with Fc variants to treat drug resistant tumor or cancer or cancer stem cells, the Fc variants of anti- αvβ3 antibody with enhanced binding to FcγIIIA (an activating receptor for macrophages), which is expressed in human macrophage such as M1 macrophage that can fight against tumors, produce high amount of inflammatory cytokines, and activate the immune response, as taught by Gul and Solinas. Doing do, the Fc variant antibody would be more efficiently to recruit M1 macrophage and increase local populations of M1 (capable of triggering an inflammatory response and inhibiting tumor growth in vivo) and enhanced antitumor activity.

Response to Arguments
For the rejection of claims 7 and 17 under 35 U.S.C. 103 as being as being unpatentable over Wu, Solinas and Gul, Applicant argues:

    PNG
    media_image5.png
    238
    619
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    340
    631
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    73
    626
    media_image7.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, combination of Wu and Cheresh teaches a method of killing or reducing drug resistant tumor or cancer or cancer stem cells with an αvβ3 antibody LM609 or LM609 Fc variants, with reasonable expectation of success. As set forth above, Wu also teaches that Fc variants have increased ADCC activity and Fc region interacts with cytotoxic cells including macrophages. Wu also teaches the method of using these antibodies in cancer treatment. The instant claims 1 and 15 recites: “wherein the antibody or polypeptide has an Fc domain or equivalent domain or moiety capable of binding a macrophage and initiating an antibody-dependent cell- mediated cytotoxicity (ADCC)”, the antibodies taught by Wu, i.e. LM609 and LM609 Fc variants, reads on claims 1 and 15 as set forth above. Furthermore, as set forth above, Wu teaches antibody Fc variants have higher binding affinity to activating FcγRs and fight against tumors, produce high amount of inflammatory cytokines, and activate the immune response (page 1066, col. 2, para. 2, page 1066, col.1, and Fig. 1). An ordinary skilled in the art would have expected that the activated M1 macrophages can trigger an inflammatory response and inhibit tumor growth.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Conclusion
No claims are allowed.
All other rejections set forth in the previous Office Action of July 6, 2021 are hereby withdrawn in view of claim amendments and Applicant’s arguments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642